                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

LISA REYES-WINFREY,

          Plaintiff,

v.                                                         Civ. No. 18-932 GBW

ANDREW SAUL,
Commissioner of the
Social Security Administration,

          Defendant.

                            ORDER DENYING ATTORNEY FEES

          THIS MATTER comes before the Court on Plaintiff’s Motion for Attorney Fees

Pursuant to Equal Access to Justice Act. Doc. 27. On October 21, 2019, the

Commissioner responded in opposition to the motion. Doc. 28. Plaintiff did not file a

reply. Having reviewed the Motion and Response, the Court will DENY the Motion.

     I.      PROCEDURAL POSTURE

          On October 5, 2018, Plaintiff filed suit in this court, seeking reversal and remand

of the decision by the Social Security Administration (“SSA”) to deny Plaintiff Social

Security Disability Insurance benefits (“SSDI”) and Supplemental Security Income

(“SSI”). Doc. 20. Plaintiff argued several points of error by the ALJ in denying her

application. In pertinent part, Plaintiff argued that the ALJ failed to incorporate a

moderate limitation on Plaintiff’s ability to interact with the general public in the

assessment of Plaintiff’s residual functional capacity (“RFC”), despite substantial
evidence to support the limitation. See id. at 17–18. In response to this point, the

Commissioner asserted that any error in failing to incorporate the public-interaction

limitation was harmless, because many of the jobs relied on by the ALJ in concluding

that Plaintiff could still work did not require a significant amount of public interaction.

Doc. 22 at 18–21.

       On July 23, 2019, this Court granted remand. Doc. 25. The Court found that the

ALJ erred in failing to incorporate the public-interaction limitation or to explain the

reason for omitting it. Id. at 7. More specifically, the ALJ failed to pose hypotheticals to

the vocational expert (“VE”) regarding Plaintiff’s limitation on public interaction. Id. at

8. Because the VE’s testimony was incomplete, the conclusion that Plaintiff could

perform jobs that existed in significant numbers was not supported by substantial

evidence. Id.

       The Court also rejected the Commissioner’s assertion of harmless error, based on

the precedent of Hargis v. Sullivan, 945 F.2d 1482 (10th Cir. 1991). Doc. 25 at 8. In Hargis,

the Tenth Circuit held that, where a claimant suffers from mental impairments, the SSA

must rely on VE testimony to establish the existence of jobs that the claimant can

perform. 945 F.2d at 1492. Without support from the VE’s testimony, the

Commissioner did not carry his burden of proving that Plaintiff can perform work

existing in significant numbers in the national economy. See doc. 25 at 8.




                                              2
   II.       LEGAL STANDARDS

          Under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, a plaintiff in a

civil action against a United States agency may be awarded the cost of reasonable

attorney fees if: (1) the plaintiff is the prevailing party; (2) the position of the agency was

not substantially justified; and (3) there are no special circumstances that would make

the award unjust. Hackett v. Barnhart, 475 F.3d 1166, 1172 (10th Cir. 2007). The agency

bears the burden of showing that its position was substantially justified. Id.

          “Substantially justified” means “justified in substance or in the main.” Pierce v.

Underwood, 487 U.S. 552, 565 (1988). To be substantially justified, there must be a

“reasonable basis both in law and fact” for the agency’s position. Id.

   III.      PARTIES’ POSITIONS

          Plaintiff requests attorney fees in the amount of $6,934.50, for 34.5 hours billed at

the rate of $201.00 per hour. Doc. 27 at 4. Plaintiff alleges that she is the prevailing

party, her net worth is less than $2,000,000.00, and the SSA’s position was not

substantially justified. Id. at 1. Plaintiff has supplied an affidavit from her attorney

detailing the hours expended on Plaintiff’s motion to remand. Doc. 27-1. Plaintiff

asserts that the requested fee is reasonable and within the range approved by other

courts. Doc. 27 at 3.

          In response, the Commissioner argues that the SSA’s position was substantially

justified, therefore no attorney fees should be awarded. Doc. 28 at 2. Although the ALJ


                                                3
committed reversible error, the Commissioner argues that he cured the ALJ’s

unreasonable conduct by taking a reasonable litigation position that the ALJ’s error was

harmless. Id. at 3. In the alternative, the Commissioner requests that any fee awarded

to Plaintiff be reduced for unreasonableness to no more than $4,848.00, or 24 hours

billed at $202.00 per hour. Id. at 11.

         Because the Court agrees with the Commissioner that his position in litigating

this case was substantially justified, the Court does not reach the question of the

reasonableness of Plaintiff’s requested fee award.

   IV.      ANALYSIS

         Whether the government’s position was substantially justified is a single

threshold determination, “encompass[ing] both the agency’s prelitigation conduct and

[the government’s] subsequent litigation positions.” Comm’r, INS v. Jean, 496 U.S. 154,

159 (1990). Fees under EAJA “generally should be awarded where the government’s

underlying action was unreasonable even if the government advanced a reasonable

litigation position.” Hackett, 475 F.3d at 1174 (quoting United States v. Marolf, 277 F.3d

1156, 1159 (9th Cir. 2002)). However, in certain circumstances, the government “may

‘cure’ unreasonable agency conduct by taking a reasonable position in any subsequent

civil litigation before a district court.” Id. at 1173. In social security cases, such a

circumstance may arise where the Commissioner “reasonably (even if unsuccessfully)

argues in litigation that the ALJ’s errors were harmless.” Evans v. Colvin, 640 F. App’x


                                               4
731, 733 (10th Cir. 2016) (unpublished) (quoting Groberg v. Astrue, 505 F. App’x 763, 765–

66 (10th Cir. 2012) (unpublished)).

       In response to Plaintiff’s motion to remand, the Commissioner argued that the

ALJ’s error was harmless because several of the jobs relied on by the ALJ involved

limited interaction with the public. Doc. 22 at 20.   The ALJ found that Plaintiff had the

RFC to perform the following work:

       1. Cashier II, DOT 211.462-010 (65,000 jobs nationally);

       2. Arcade attendant, DOT 342.667-014 (63,000 jobs nationally);

       3. Small product assembler, DOT 706.684-022 (95,000 jobs nationally);

       4. Food and beverage clerk, DOT 209.567-014 (40,000 jobs nationally);

       5. Document preparer, DOT 249.587-018 (57,000 jobs nationally);

       6. Touch up screener, DOT 726.684-110 (45,000 jobs nationally);

       7. Counter clerk, DOT 249.366-010 (50,000 jobs nationally);

       8. Conveyor line bakery worker, DOT 524.687-022 (30,000 jobs nationally); and

       9. Furniture rental clerk, DOT 295.357-018 (105,000 jobs nationally).

Administrative Record at 99. The Commissioner noted that four of these jobs (small

product assembler, document preparer, touch up screener, and conveyor line bakery

worker) involved no significant interaction with people. Doc. 22 at 20. The

Commissioner therefore concluded that there were 227,000 jobs nationally that Plaintiff




                                             5
could still perform with an RFC incorporating moderate limitations on public

interaction. Id.

       In asserting that his position was substantially justified, the Commissioner points

to several recent cases where the Tenth Circuit has applied the harmless-error doctrine

in similar circumstances. See doc. 28 at 4. In Lane v. Colvin, 643 F. App’x 766, 770 (10th

Cir. 2016) (unpublished), the court concluded that the ALJ committed harmless error by

not including a limitation on interaction with supervisors and coworkers because one of

the jobs identified by the VE did not require significant interaction with others. In

Nelson v. Colvin, 655 F. App’x 626, 629 (10th Cir. 2016) (unpublished), a limitation on

public interaction was treated as effectively incorporated into the ALJ’s limitation to

unskilled work. Contra Hargis, these cases appear to permit the Commissioner to go

beyond the VE’s testimony to determine whether there are jobs existing in the national

economy that a claimant is still capable of performing.

       While the Court concluded that Hargis foreclosed the argument raised by the

Commissioner in this case, it cannot say that it was unreasonable for the Commissioner

to rely on the Tenth Circuit’s more recent (albeit nonprecedential) holdings of Nelson

and Lane. Therefore, the Court concludes that the Commissioner’s position was

substantially justified.




                                             6
   V.      CONCLUSION

        For the foregoing reasons, IT IS HEREBY ORDERED that Plaintiff’s Motion for

Attorney Fees Pursuant to Equal Access to Justice Act (doc. 27) is DENIED.

        IT IS SO ORDERED.




                                               _____________________________________
                                               GREGORY B. WORMUTH
                                               UNITED STATES MAGISTRATE JUDGE
                                               Presiding by Consent




                                           7
